 1   JON M. SANDS
     Federal Public Defender
 2
     TAMARA MULEMBO
 3   Assistant Federal Public Defender
     State Bar No. 024490
 4   407 West Congress Street, Suite 501
 5   Tucson, Arizona 85701-1355
     Telephone: (520)879-7500, Fax: (520)879-7601
 6   Attorneys for Defendant
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF ARIZONA
 9

10     United States of America,                         NO. CR-18-1494-TUC-RCC (LAB)
11                  Plaintiff,
                                                               PETITION FOR ORDER
12            vs.                                                TO SHOW CAUSE
13     John Crowley,
14                  Defendant.
15
                    The defendant, JOHN CROWLEY, through counsel petitions this Court for an
16
     Order to Show Cause why FCC Tucson should not be held in contempt for failing to comply
17
     with this Court’s subpoena. The reasons for this request are set forth in the accompanying
18
     Memorandum of Points and Authorities.
19
               RESPECTFULLY SUBMITTED: May 1, 2019.
20
                                                  JON M. SANDS
21                                                Federal Public Defender
22                                                s/ Tamara Mulembo
                                                  TAMARA MULEMBO
23                                                Attorney for Defendant
24

25

26

27

28
 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   Background:
 3                Mr. Crowley sought and obtained a subpoena for his complete inmate file from
 4   FCC Tucson. Counsel sought the subpoena on his behalf after learning the prison would take
 5   at least several months to fulfill her FOIA request despite Mr. Crowley’s assertion that he had

 6   an immediate need for the file and that he had signed a release for the information. The BOP

 7   FOIA clerk stated that she was working on fulfilling FOIA requests from 2017 and suggested

 8
     that subpoena would expedite the defense’s request.

 9
                  The subpoena was served on March 6, 2019; the documents were due to counsel on
     March 22, 2019. Counsel for FCC agreed to accept service by email. See Exhibit A. FCC did
10
     not move to quash the subpoena directly or through the United States Attorney’s Office.
11
     When no records had been received over a month past the due date, undersigned counsel’s
12
     office reached out to FCC to learn the status of facility’s response to the subpoena. See
13
     Exhibit B. FCC responded that it was redacting the file and that it intended to send it to the
14
     United States Attorney’s Office instead of defense counsel as mandated in the subpoena. See
15
     Exhibit B.
16
     Law and Argument:
17
                  Failure to comply with the Court’s lawful order is contempt. 18 U.S.C. §401. The
18
     Court has the inherent power to punish for contempt. Yates v. United States, 227 F.2d 844,
19
     845-46 (9th Cir. 1955). Assuming that FCC had a legal basis to resist the subpoena, FCC was
20
     obligated to present that basis in a motion to quash and may not assert those bases for the first
21
     time in a contempt action. Compare United States v. Ryslander, 460 U.S. 752, 756-57 (1983).
22
                  Mr. Crowley served a valid subpoena on FCC for his own file to expedite receipt of
23
     materials he is entitled to pursuant to Rule 16. Moreover, counsel sought a subpoena in order
24
     to get a complete, unedited file. It is imperative that counsel have this information pre-trial to
25   identify and consult with appropriate experts and to prepare a defense pursuant to the Sixth
26   Amendment. Although the Government suggested that Mr. Crowley is not entitled to these
27   documents before trial, that is not the case. See United States v. Tucker, 249 F.R.D. 58, 62-67
28   (S.D.N.Y. 2008).
 1   Conclusion:
 2             For the reasons set forth above, Mr. Crowley requests that a hearing be set for FCC
 3   to show why it should not be held in contempt for failing to produce his complete inmate file.
 4             RESPECTFULLY SUBMITTED: May 1, 2019.

 5                                                JON M. SANDS
 6                                                Federal Public Defender

 7

 8
                                                  s/ Tamara Mulembo
                                                  TAMARA MULEMBO
 9                                                Attorney for Defendant
10

11
                                   CERTIFICATE OF SERVICE
12

13   I hereby certify that on May 1, 2019, I electronically transmitted the attached Motion for
     Order to Show Cause to the Clerk’s Office using the CM/ECF System for filing and transmittal
14   of a Notice of Electronic filing to the following CM/ECF registrants:
15
     ERICA SEGER, Assistant
16   United States Attorney’s Office
17
     BEN BRIESCHKE
18   Senior Attorney
19
     FCC Tucson
     9300 South Wilmot Road
20   Tucson, Arizona 85756
     bbrieschke@bop.gov
21

22

23

24

25

26

27

28
